DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Application 16/834686, “ELECTROCHEMICAL CELLS”, is a continuation of application 14/412811, which is the national stage entry of a PCT application filed on 7/17/13 and claims priority from a foreign application filed on 7/20/12.
This Office Action on the merits is in response to communication filed on 6/21/22.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-20 and 22-25 and the species of General Formula IIA in the reply filed on 6/21/22 is acknowledged.
Claim 21 and species IIB are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, respectively, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim refers to “at least one lithium salt different from compound (B)”, but does not previously set forth a “compound (B)”.  To clarify, section (iii) of claim 1 sets forth what appear to be an alphanumeric list of components of the electrolyte composition, but does not define a “compound (B)”.  This is in contrast to claim 14 which does set forth a “compound (B)”.  
Additionally, the dependent claims refer back to “organic salt (A)”, “compound (B)”, “compound (C)”, “lithium salt (D)” and “additive (E)”; however, since claim 1 does not define these components, the scope of the dependent claims is unclear.

Regarding claim 7, in addition to the antecedent basis issues, it is not  immediately clear how claim 7 further limits claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6-9, 11-14 and 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable Choi (US 2010/0209782).
Regarding claim 2, 7-9, 14 and 22-25, Choi teaches a lithium ion battery (Figure 1, paragraphs [0011, 0070]) comprising: 
(i) at least one anode (item 112), 
(ii) at least one cathode (item 114) containing a cathode active material selected from lithium ion containing transition metal compounds having a content of manganese of from 50 to 100 wt.-% based on the total weight of transition metal in the lithium ion containing transition metal compound (paragraph [0074-0075], wherein LiaMnGbO2 and LiaMn2GbO4 represent high manganese content oxides readable on the claimed invention), and 
(iii) at least one electrolyte composition (“a flame retardant electrolyte solution”, paragraph [0012]) containing 
(A) at least one aprotic organic solvent (“liner carbonate-base solvent", paragraph [0012]; “dimethyl carbonate… ethylmethyl carbonate”, paragraph [0037]), 
(B) at least one compound selected from the group consisting of lithium (bisoxalato) borate, lithium difluoro (oxalato) borate, lithium tetrafluoro (oxalato) phosphate, lithium oxalate, lithium (malonato oxalato) borate, lithium (salicylato oxalato) borate, lithium (tris oxalato) phosphate (“an additive including oxalatoborate", paragraph [0012]; “lithium bisoxalatoborate, LiBOB”, paragraph [0059] for claim 7 and 25), present at a concentration of 0.01 up to less than 5 wt% (0.1-5%, 0.5-2%, paragraph [0061]), 
(C) at least one compound of general formula (IIa) or (IIb), wherein R2, R3, R4, R5, R6 and R7 are as defined in the claims 1 or 8 (“a phosphoric acid-based solvent", paragraph [0012]; “Nonlimiting examples of suitable phosphoric acid-based solvents include phosphate compounds, phosphonate compounds, phosphazene compounds, and mixtures thereof”, paragraph [0048]; “dimethyl methylphosphonate (DMMP) and diethyl methylphosphonate (DEMP)”, paragraph [0050], with at least DMMP pertinent to claims 22-24; “trimethyl phosphate (TMP), triethyl phosphate (TEP”, paragraph [0049]), 
(D) at least one lithium salt different from compound (B) (“a lithium salt", paragraph [0012]; “LiPF6”, paragraph [0013] for claim 9), and 
(E) optionally at least one further additive (this optional limitation is not required).

Choi does not expressly teach that the compound C [phosphoric acid-based solvent] must be present at a concentration within the range of 0.01 to 5 wt%.
However, as described in MPEP 2144.05, a claimed range is prima facie obvious in view of a range disclosed by the prior art when the prior art range overlaps the claimed range or is so close to the claimed range that a skilled artisan would have expected substantially the same effects associated with the range.
In this case, Choi does teach that the compound C should be present at a concentration of between about 1 and 90 wt% (paragraph [0055]) and further teaches a narrowed range embodiment of “from about 5 to about 30 wt%” (paragraph [0055]).
The broader range of 1 to 90 % disclosed by Choi overlaps in the claimed range of 0.01 to less than 5 wt%.  Further, the narrower range disclosed by Choi also overlaps the claimed range because “about” 5 wt% is substantially equivalent to “up to less than 5 wt%” as claimed.  Furthermore, since the consequence of the inclusion of the compound C is dictated by its chemistry and concentration, a skilled artisan would have expected substantially the same effects between at least the lower portion of the range disclosed by Choi [e.g. “about” 5%] and at least the upper portion of the claimed range approaching 5 wt%.  Therefore, the claimed range is found to be obvious over the disclosure of Choi.

Regarding claim 6, Choi remains as applied to claim 2.  Choi further teaches wherein the at least one aprotic organic solvent (A) is selected from the species listed in claim 6 (e.g. (“liner carbonate-base solvent", paragraph [0012]; “dimethyl carbonate… ethylmethyl carbonate”, paragraph [0037] are noncyclic organic carbonates).

Regarding claim 7, Choi remains as applied to claim 2.  Choi further teaches wherein the at least one compound (B) is selected from the species listed in claim 7 (“lithium bisoxalatoborate, LiBOB”, paragraph [0059]).

Regarding claim 11, Choi remains as applied to claim 2.  Choi further teaches wherein the compound defined in (B) is present in a concentration of 0.5 to 2 wt% (paragraph [0061]), which lies within the claimed range of from 0.15 to 3 wt%.
Choi does not expressly teach wherein the compound defined in (c) is provided in the range of from 0.15 to 3 wt%.
However, as described in MPEP 2144.05, a claimed range is prima facie obvious in view of a range disclosed by the prior art when the prior art range overlaps the claimed range or is so close to the claimed range that a skilled artisan would have expected substantially the same effects associated with the range.
In this case, Choi does teach that the compound in (C) should be present at a concentration of between about 1 and 90 wt% (paragraph [0055]) and further teaches a narrowed range embodiment of “from about 5 to about 30 wt%” (paragraph [0055]).
The broader range of 1 to 90 % disclosed by Choi overlaps in the claimed range of 0.15 to less than 3 wt%.  Further, the narrower range disclosed by Choi does not overlap but is close because because “about” 5 wt% is close enough to 3 wt% of the claimed range that a skilled artisan would expect the same or similar behavior.  It is noted that applicant’s originally filed specification teaches that compound (C) is useful up to 5 wt% (applicant’s published paragraphs [0035, 0096]), thus similar if not the same behavior would be expected at 3% and 5%.  Furthermore, since the consequence of the inclusion of the compound C is dictated by its chemistry and concentration, a skilled artisan would have understood that the concentration of (C) is an obvious to optimize result-effective variable, with the determination of a desirable amount of a result-effective variable being an obvious modification of the prior art via routine optimization (MPEP 2144.05 II).  Therefore, the claimed range is found to be obvious over the disclosure of Choi.

Regarding claim 12, Choi remains as applied to claim 2.  In addition to the concentrations described in the rejection of claim 2, Choi further teaches or suggests wherein the electrolyte composition contains based on its total weight: from 55 to 99.5 wt% of at least one aprotic organic solvent (A) (“about 40 to about 60 wt%” linear carbonate-based solvent, paragraph [0039]) and from 5 to 25 wt% of at least one lithium salt (D) (“about 5 to about 20 wt%” lithium salt, paragraph [0034]).  The ranges taught by the prior art substantially overlap or lie with the claimed ranges; therefore, the claimed ranges are prima facie obvious.  Claim 12 further adds ranges for the at least one additive and water; however, these ranges are found to be obvious at least because the claimed ranges include zero percent.  

Regarding claim 13, Choi remains as applied to claim 2.  Choi further teaches wherein the anode contains Li ion intercalating carbon (paragraphs [0081-0082]).


Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Choi (US 2010/0209782) and Yi (Ting-Feng Yi et al.; “Recent developments in the doping of LiNi0.5Mn1.5O4 cathode material for 5 V lithium-ion batteries; Ionics (2011) 17:383-389).
Regarding claim 3-5, Choi remains as applied to claim 2.  Choi teaches generic lithium manganese oxides as the cathode active material (paragraph [0074]), but does not expressly teach the cathode active material being a lithium manganese oxide having a cell voltage of more than 4.2 V, a manganese content of 50 to 80 wt%, and following the general formula Li1+tM2-tO4-d including Co or Ni.   
In the battery art, Yi teaches that LiNi0.5Mn1.5O4 is has a 4.7 V plateau and been used in the art as cathode active material due to having a higher energy density than alternative materials (page 383, column 2).  Yi further teaches other lithium manganese oxide cathode materials which have additional advantages (e.g. “LiMn1.45Ni0.45Cr0.1… 5V capacity” at page 385, first column).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a cathode active material being a lithium manganese oxide having a cell voltage of more than 4.2 V, a manganese content of 50 to 80 wt%, and following the general formula Li1+tM2-tO4-d including Co or Ni, since such material provide desirable performance as taught by Yi.


Claims 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Choi (US 2010/0209782) and Muldoon (US 2010/0209780).
Regarding claim 10, Choi remains as applied to claim 2.  Choi does not appear to teach wherein the lithium ion battery further comprises an additive such as 2-vinyl pyridine.
In the battery art, Muldoon teaches that 2-vinyl pyridine may be included in an electrolyte composition in order to act as a solid electrolyte interphase forming additive (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include in the lithium ion battery an additive among the claimed species for the benefit of improving the battery based on the known function of the additive, such as to promote formation of a solid electrolyte interface layer on the electrode using 2-vinyl pyridine.

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Choi (US 2010/0209782) and Smart (US 2009/0253046).
Regarding claim 15-16, Choi remains as applied to claim 14 and teach an electrolyte composition comprising a carbonate [an aprotic organic solvent], a phosphate, an oxalatoborate, and a lithium salt, but do not expressly teach that the electrolytic composition is liquid at 1 bar and -15 to 25 degrees C.
In the lithium battery art, Smart teaches that known lithium ion batteries may operate at -30 to 40 C (paragraph [0007]), with performance of known carbonate based electrolytes having poor performance at lower temperatures because they may freeze (paragraph [0009, 0011]).  Smart further teaches that the composition of such electrolytes may be optimized by appropriate selection of constituents in order to increase temperature range performance compared to conventional electrolyte systems (paragraphs [0010-0020]).  
Therefore, it is found that either i) the electrolyte compositions described in the Choi would be liquid at temperature ranges of -15 to 25 degrees C because these electrolyte compositions are among the conventionally known electrolytes which are effective at -30 to 40 C as described by Smart at paragraph [0006 , 0009 and 0011], or ii) it would have been to a skilled artisan at the time of invention to optimize the operating temperature range of the Choi embodiment by appropriately selecting the electrolyte composition constituents and/or adding appropriate temperature range increasing additives such that the liquid range of the composition extends at least between -15 and 25 C, for the benefit of providing a battery having a more desirable operating temperature range as taught by Smart.

Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Choi (US 2010/0209782) and Segawa (US 2006/0068283) or Huang (US 2012/0308872).
Regarding claim 17-20, Choi remains as applied to claim 2.  Choi further teaches that the battery may be used in a small portable electronic device (paragraph [0005]), but does not expressly teach that the battery may be used in a stationary energy source, an aircraft, and automobile, a computer or a telephone.  
In the battery art, it is conventional to make use of lithium ion batteries in a wide variety of stationary and portable applications, included the claimed applications such as stationary energy sources, vehicles, computers and telephones (Huang paragraph [0002], Segawa paragraphs [0004, 0029]).
It would have been obvious to a person having ordinary skill in the art to use the lithium ion battery of Choi in in a stationary energy source, an aircraft, and automobile, a computer, a telephone or the other named applications in order to commercially implement the benefits of the Choi invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005. The examiner can normally be reached Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723